Citation Nr: 0107833	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
February 1968.

The current appeal arose from a October 1995 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO denied entitlement to special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.

The appellant provided oral testimony before a Hearing 
Officer at the RO in December 1996, a transcript of which has 
been associated with the claims file.

This matter was previously before the Board in March 1998, at 
which time it was remanded for additional development.

The RO affirmed the denial of entitlement to special monthly 
pension in August 2000.

The case has been returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's disabilities are vaginal hysterectomy, 
bilateral salpingo-oophorectomy, rated as 50 percent 
disabling; loss of bladder control due to cystocele, 
rectocele, rated as 40 percent disabling; schizophrenia, 
undifferentiated type with major depression, rated as 30 
percent disabling; gastroesophageal reflux disease, rated as 
30 percent disabling; generalized osteoarthritis, rated as 20 
percent disabling; residuals of injury, left elbow, with 
traumatic arthritis, rated as 10 percent disabling; 
laceration, left anterior upper tibia, requiring skin graft 
with edema, rated as 10 percent disabling; right forehead 
scar, laceration scar on left shoulder area and skin graft 
site on right thigh, and heel spurs, each evaluated as 
noncompensable.

3.  The veteran's disabilities do not render her unable to 
care for her daily personal needs without assistance from 
others, or unable to protect herself from the hazards and 
dangers of daily living on a regular basis.

4.  The veteran does not have a single permanent disability 
rated 100 percent disabling, nor do her disabilities 
substantially confine her to her dwelling, the immediate 
premises, a ward or clinical area of an institution.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991);  38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is seeking additional pension benefits on account 
of a claimed need for the aid and attendance of another, or 
on account of being housebound.  The record shows that she 
was awarded pension benefits in November 1975.  

The most current rating decision of record dated in June 
1997, lists her disabilities as: service connected laceration 
of the left anterior upper tibia, requiring skin graft with 
edema evaluated at 10 percent; scar of the right forehead, 
scar, laceration of the left shoulder area and skin graft 
site of the right thigh, both evaluated noncompensable.  Her 
non service-connected disabilities are listed as: 
schizophrenia, undifferentiated type with major depression, 
competent, evaluated at 30 percent; fracture of the left 
temporoparietal area, evaluated noncompensable; vaginal 
hysterectomy, bilateral salpingo-oophorectomy, evaluated at 
40 percent; loss of bladder control due to cystocele, 
rectocele, evaluated at 40 percent; gastroesophageal reflux 
disease, evaluated at 30 percent; generalized osteoarthritis, 
evaluated at 20 percent; residuals of injury to the left 
elbow with traumatic arthritis, evaluated at 10 percent and 
heel spurs, evaluated noncompensable.  The combined schedular 
evaluation for service-connected disabilities is 10 percent 
and 90 percent for non service-connected disabilities.

In August 1995 VA examined the veteran for housebound status 
or permanent need for regular aid and attendance.  It was 
noted that she was accompanied to the place where the 
examination was conducted.  The examiner noted that she had 
difficulty with fine movements due to thumb dysfunction and 
gross movements of shoulders requiring her to have special 
garments so that she can take care of herself.  

The examiner further noted that she had difficulty walking 
due to heel spurs.  It was also noted that she had decreased 
range of motion of the lateral skeleton.  It was disclosed 
that on a typical day, she prepared foods, and performed 
minor tasks around the house but was unable to do major 
housework.  She required family members to help with major 
tasks.  It was reported that she was unable to walk without 
the assistance of another person.  She visited her husband at 
a nursing home twice a week.  She used a wheelchair for 
locomotion.  Her diagnoses were degenerative joint disease, 
obesity and depression.  The examiner indicated the veteran 
required the daily personal health care services of a skilled 
provider without which she would require hospital, nursing 
home or other institutional care.

At her personal hearing in December 1996, the veteran 
testified that she had problems with her back, rectocele, 
cystocele, relaxation, spurs in her shoulders and heels and 
she had been treated for recurring depression.  She wore a 
back brace and an elbow brace.  She had gastroesophageal 
reflux disease and needed a lift to get her wheelchair in and 
out of her car.  She was in a wheelchair 100 percent of the 
time.  She got out of the wheelchair to get into the bathroom 
and to her bedrooms.  Hearing Transcript (Tr.), p. 2.  She 
had some control of her bladder.  Tr., p. 3.  She was able to 
cook for herself and she prepared her own meals.  Tr., pp. 4-
5.  With the aid of a wheelchair, she shopped for herself.  
Tr., p. 5.  

In January 1997 VA examined the veteran for aid and 
attendance or housebound benefits purposes.  She reported 
that she was under treatment for schizophrenia, and 
gastroesophageal reflux.  She had a chronic back problem in 
which her legs became numb, and she is unable to walk.  She 
stated that before entering service, she was thrown off a 
horse and had to learn to walk again.  While in service she 
was thrown out of a moving vehicle and injured her back.  
This had caused severe problems in the legs, and currently 
she could walk about 20 feet without assistance, but had to 
hold onto things.  She stated that she had loss of bladder 
control because of cystocele and rectocele.  

She had purchased an electric wheelchair and she got around 
the house in it.  She had special gear to lift the wheelchair 
into the car.  She reported that despite it being difficult, 
she could go to the grocery store.  She spent most of her 
time at home.  She needed someone to give her a bath and she 
could not get in the tub.  She could not clean her house and 
prepare meals.  

On physical examination she could walk up to twenty feet 
holding onto things, and then she had to stop due to pain.  
She had a waddling gait.  She was mentally clear.  She could 
move the joints over her hips, knees and ankles.  The 
examiner's impression was that the veteran had multiple back 
injuries with degenerative changes in the lower spine with 
resultant radicular changes in her legs and difficulty with 
walking.  She had moderate to severe gastroesophageal reflex, 
loss of bladder control, and diffuse multiple degenerative 
arthritic changes in her joints making her incapacitated.

On mental status examination there was no evidence of 
psychosis, delusions, hallucinations or organicity and her 
intellect was average.  Her memory and judgment were good.

Examination of the spine, in pertinent part, revealed she had 
mild generalized osteoarthritis related to her obesity.  She 
was also diagnosed with strong psychological factors 
affecting her physical condition.  The examiner noted that he 
could find no objective physical reasons the veteran needed 
an electric wheelchair.

In July 1998, pursuant to the Board's remand directive, the 
RO arranged for the VA examiner who conducted the January 
1997 aid and attendance or housebound examination to again 
examine the veteran.  The examiner noted that things had 
changed since he had last examined her.  

He disclosed that she had purposely gone on a diet and had 
lost weight and as a result, she could actually do more 
things for herself.  She could go to the bathroom and clean 
herself without assistance.  She took showers on her own with 
a seat in the shower.  If she wanted to, she was able to 
prepare food, such as opening a can of soup, but no elaborate 
meals.  She could feed herself.  She could actually take the 
wheelchair, go to the car, put it in the car and then drive 
anywhere she wanted to go, therefore, the examiner noted, she 
was not limited to the house.  She did not feel like she 
could do housework, such as, making beds and cleaning.  She 
could walk from 50 to 200 feet without any problems, but then 
had to stop because of back pain.

The examiner noted that the veteran did not need an electric 
wheelchair, and she used a regular wheelchair while in 
Domiciliary care.  The examiner's impression was that the 
veteran was not very limited to the house and she could take 
care of a lot of her own necessities; she had chronic back 
pain due to various orthopedic problems which was not 
correctable by surgeries; and she had cystocele and rectocele 
which were going to be repaired.

In an August 1998 nutrition follow-up note it was noted that 
the veteran was making a "Dallas trip" and visiting 
parents.

VA Medical Center (MC) outpatient treatment records in August 
1998 show the veteran had surgery for cystocele/rectocele 
repair.  It was noted in a subsequent Domiciliary report that 
the surgery solved her problem with urinary incontinence.  

Progress notes of October 1998 revealed that the veteran 
performed some walking, but not for very long.  General 
clinical notes in November 1998 assessed that she tolerated 
physical therapy sessions for one hour two times a week.  





She was able to perform upper extremity strengthening with 
light foam dumb bells and lower extremity strengthening 
exercises.  She was able to ambulate in water at varying 
depths to increase resistance and increase balance.

It was further noted that in August 1999 the veteran 
requested and was granted 30-days authorized absence from the 
Domiciliary to seek housing in the community in hopes of 
attaining independence.  She later requested a regular 
discharge which was granted in September 1999. 


Criteria

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. § 3.351(a)(1) (2000).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.  



38 C.F.R. §  3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held that 
in order to be awarded special monthly pension on the basis 
of the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.




In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime  38 U.S.C.A. §§ 1502, 1521;  
38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
development of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the veteran's claim.  Id.

The Board is satisfied that as a result of the March 1998 
remand of the case to the RO for additional development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent.  See Godwin v. Derwinski, 1 
Vet. App. 419 (1991); see also White v. Derwinski, 1 Vet. 
App. 519 (1991).  In that regard, the veteran was afforded VA 
examinations in January 1997 and July 1998, and other 
evidence has been obtained which is probative thereof.  The 
Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

Moreover, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to her claim is required to comply with the duty to assist 
the veteran as mandated by the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

In addition, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this instance, the veteran has been awarded a permanent 
and total disability rating for pension purposes, therefore, 
it is recognized that she is significantly disabled.  
Nevertheless, the evidence of record fails to show that she 
is entitled to special monthly pension on the basis of the 
need for regular aid and attendance under the present 
criteria.

The medical evidence shows that in the 1995 examination 
report the examiner indicated that the veteran required the 
assistance of another to walk and daily personal health care 
services of a skilled provider.  In addition, in January 1997 
the VA examiner assessed that the veteran was incapacitated.  
Notwithstanding these reports, the most recent VA examination 
in July 1998 indicates that the veteran's condition changed 
and that she could take care of a lot of her own necessities.

Here, it is clear from the medical evidence that the veteran 
is not a patient in a nursing home as she resided in a 
Domiciliary until she sought independent living on her own in 
September 1998.  Moreover, it is not asserted, nor is it 
indicated that she is blind or nearly so.  Furthermore, the 
record does not reflect that she is unable to dress or 
undress herself or keep herself ordinarily clean and 
presentable.  On examination in 1997 the veteran indicated a 
need for someone to give her a bath.  She stated that she 
could not get in the tub.  The record shows that that 
situation improved as the VA examination report in July 1998 
revealed that the veteran takes a shower on her own.

Further, there is no reflection in the record that the 
veteran requires frequent need of adjustment of any special 
prosthetic or orthopedic appliances, nor does it show that 
she is incapable of feeding herself.  The examiner in July 
1998 noted that the veteran can put her wheelchair in the car 
and drive anywhere she wants.  He further noted that the 
veteran can feed herself.  In fact, she is able to prepare 
some foods on her own.

The record shows that the veteran experienced urinary 
incontinence until she underwent surgery, which solved the 
incontinence problem.  Thus, there is no indication that her 
previous incontinence currently interferes with her ability 
to attend to the wants of nature.  Moreover, there is no 
showing in the recent VA examination or subsequent medical 
records that the veteran is incapacitated to the extent that 
she requires care and assistance on a regular basis to 
protect her from hazards or dangers incident to her daily 
environment.  

The foregoing evidence shows that the veteran does not meet 
any of the factors listed in 38 C.F.R. § 3.352(a) for an 
award of aid and attendance benefits and in this regard her 
claim is denied.

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it is not shown that she has a single 
permanent disability rated as 100 percent disabling, the 
threshold requirement for qualification for pension benefits 
at the housebound rate.  The record does not show that she is 
permanently housebound by reason of disability or 
disabilities (meaning substantially confined to her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area).  See 38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. §§ 3.35l(d) (2000).

The record shows that the veteran is not substantially 
confined to her dwelling and the immediate premises or a ward 
or clinical area of an institution.  In fact, a VA examiner 
in 1998 stated that the veteran drives anywhere she wants to 
go.  

His impression was that the veteran was not very limited to 
the house.  It was also noted that she takes the "Dallas 
trip" and visits her parents.  Under the circumstances of 
this case, the Board concludes that the criteria for an award 
of special monthly pension based on housebound status are not 
met.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
special monthly pension.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).


ORDER

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

